DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed on 06/27/2022 has been entered. Claims 1-20 remain pending in the application.
Response to Arguments
Applicant's arguments filed on 06/27/2022 have been fully considered but they are not persuasive. The applicant argues that cited prior art references do not teach “ generating an initial segmented set of the plurality of graphical units associated with an anatomic tree structure; receiving an indication of a first user selected graphical unit from the plurality of graphical units; and applying a cost function to determine a first sequence of the plurality of graphical units from the first user selected graphical unit to the initial segmented set of the plurality of graphical units.”
However, the examiner respectfully disagree. The Soper reference teaches the control unit produce a model created through a modeling process such as a segmentation process in which a composite of the scanned images is partitioned into segments (e.g., pixels or voxels) that correspond to some anatomical structure (e.g. airway, bronchial wall, parenchyma, etc.) on the basis of appearance such as intensity or texture. This segmentation process results in a two- or three-dimensional reconstruction that forms the model 410. To represent the model, the segmentation process may delineate sets of voxels representing the target anatomy and then apply a function, such as marching cube function, to obtain a 3D surface that encloses the voxels…. A linked tree structure is generated from the mesh model as disclosed in paragraphs 0060-0061. The user evaluates the model by comparing the model to the scanned images of the patient anatomy to determine if the model needs adjustment, the user then input additional voxels as disclosed in paragraph 0070. Therefore, Soper teaches generating an initial segmented set of plurality of graphical units and receiving a first user selected graphical unit from the plurality of graphical units. While Lo teaches the cost function for obtaining the optimal paths takes into account of an airway probability map as well as measures of airway shape and orientation derived from multi-scale Hessian eigen analysis on the airway probability as disclosed in the abstract. Lo is used to teach applying cost function on a model (which is the model generated from Soper system) to get an optimal path. Lo process can be used on the data provided from Soper to generate an optimal path which includes the initial segmented set of the plurality of graphical units and the first user selected graphical unit. Thus, the prior art references teaches the claimed limitations. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Soper et al. (US Pub No. US 20160070878) in the view of Pechin Lo (NPL: “Airway tree extraction with locally optimal paths”, hereinafter: Lo).
Regarding claim 1, Soper teaches A method comprising:
 receiving anatomic image data comprising a plurality of graphical units (paragraph 0041; the control unit receives the scanned images and process them); 
generating an initial segmented set of the plurality of graphical units associated with an anatomic tree structure (paragraphs 0060-0061, the control unit produce a model created through a modeling process such as a segmentation process in which a composite of the scanned images is partitioned into segments (e.g., pixels or voxels) that correspond to some anatomical structure (e.g. airway, bronchial wall, parenchyma, etc.) on the basis of appearance such as intensity or texture. This segmentation process results in a two- or three-dimensional reconstruction that forms the model 410. To represent the model, the segmentation process may delineate sets of voxels representing the target anatomy and then apply a function, such as marching cube function, to obtain a 3D surface that encloses the voxels…. A linked tree structure is generated from the mesh model.); 
receiving an indication of a first user selected graphical unit from the plurality of graphical units (paragraph 0070; the user evaluates the model by comparing the model to the scanned images of the patient anatomy to determine if the model needs adjustment, the user then input additional voxels); 
however, Soper fails to explicitly teach applying a cost function to determine a first sequence of the plurality of graphical units from the first user selected graphical unit to the initial segmented set of the plurality of graphical units.
Lo, in the same field of endeavor teaches applying a cost function to determine a first sequence of the plurality of graphical units from the first user selected graphical unit to the initial segmented set of the plurality of graphical units (section number 2 “Tracking locally optimal paths”; the cost function is used to determine and evaluate the path between a new candidate point and old candidate point).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Soper to incorporate the teachings of
Lo to provide a cost function to determine a first sequence of the plurality of graphical units from the first user selected graphical unit to the initial segmented set of the plurality of graphical units. This modification will allow the system to obtain, search and evaluate paths in the direction of probable airways using the cost. As well as, allowing the system to calculate the cost of traveling between two neighboring voxels (section 2.1 and 3).

	Regarding claim 2, Soper teaches the method of claim 1 further comprising: receiving an indication of a second user selected graphical unit from the plurality of graphical units (paragraphs 0070 and 0075; the user evaluation process keeps repeating, therefore, the user inputs additional voxels to adjust the model until the desired model is achieved.)
However, fails to explicitly teach applying the cost function to determine a second sequence of the plurality of graphical units from the second user selected graphical unit to the initial segmented set of the plurality of graphical units.
	Lo, in the same field of endeavor teaches applying the cost function to determine a second sequence of the plurality of graphical units from the second user selected graphical unit to the initial segmented set of the plurality of graphical units (section number 2 “Tracking locally optimal paths”; the cost function is used to determine and evaluate the path between a new candidate point and old candidate point).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Soper to incorporate the teachings of
Lo to provide a cost function to determine a second sequence of the plurality of graphical units from the second user selected graphical unit to the initial segmented set of the plurality of graphical units. This modification will allow the system to obtain, search and evaluate paths in the direction of probable airways using the cost. As well as, allowing the system to calculate the cost of traveling between two neighboring voxels (section 2.1 and 3).

Regarding claim 3, Soper teaches the method of claim 2 wherein the second user selected graphical unit is selected from the first sequence of the plurality of graphical units (paragraph 0071; the newly added voxels are along a branch that connects the new voxels to the main branch).

Regarding claim 4, Soper teaches the method of claim 2 further comprising: determining a path through the first and second user selected graphical units to the initial segmented set of the plurality of graphical units (paragraph 0071, a branch connecting the newly added voxels to the main branch).

Regarding claim 5, Soper teaches the method of claim 4 further comprising supplementing the initial segmented set of the plurality of graphical units with a branch segmented set of the plurality of graphical units based on the path (paragraph 0071; “the user 608 can manually add additional voxels 632 to the model 606. This may be done to add a branch that was not found by the segmentation function. Alternatively, this may be done to widen a passageway that was constructed too narrowly by the modeling function 604. After receiving such input 610, the adjusted modeling function 612 may segment branches extending from a main branch to which voxels were added by the user 608. Based on the changes made by the user 608, the extending branches may be segmented differently than they were before the user added voxels to the main branch manually.” and generating a three-dimensional model of the anatomic tree structure from the initial segmented set and branch segmented sets of the plurality of graphical units (paragraphs 0060 and 0071; “To represent the model, the segmentation process may delineate sets of voxels representing the target anatomy and then apply a function, such as marching cube function, to obtain a 3D surface that encloses the voxels”).

Regarding claim 7, Soper teaches the method of claim 1 further comprising: segmenting a supplemental set of the plurality of graphical units near the first sequence of the plurality of graphical units, the supplemental set of the plurality of graphical units associated with the anatomic tree structure (paragraphs 0070-0072; the system segments newly added voxels and seeds).

Regarding claim 8, Soper teaches the method of claim 1 however, fails to explicitly teach wherein applying the cost function includes evaluating a plurality of graphical unit probability values to determine the first sequence of the plurality of graphical units from the first user selected graphical unit to the initial segmented set of the plurality of graphical units.
Lo, in the same field of endeavor teaches applying the cost function includes evaluating a plurality of graphical unit probability values to determine the first sequence of the plurality of graphical units from the first user selected graphical unit to the initial segmented set of the plurality of graphical units. (abstract and sections 2-2.2 the cost function is used to determine and evaluate the path between a new candidate point and old candidate point).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Soper to incorporate the teachings of
Lo to provide a cost function includes evaluating a plurality of graphical unit probability values to determine the first sequence of the plurality of graphical units from the first user selected graphical unit to the initial segmented set of the plurality of graphical units. This modification will allow the system to obtain, search and evaluate paths in the direction of probable airways using the cost. As well as, allowing the system to calculate the cost of traveling between two neighboring voxels (section 2.1 and 3).

	Regarding claim 9, Soper teaches the method of claim 1, however, fails to explicitly teach wherein applying the cost function includes evaluating a plurality of graphical unit distance values to determine the first sequence of the plurality of graphical units from the first user selected graphical unit to the initial segmented set of the plurality of graphical units.
Lo, in the same field of endeavor teaches applying the cost function includes evaluating a plurality of graphical unit distance values to determine the first sequence of the plurality of graphical units from the first user selected graphical unit to the initial segmented set of the plurality of graphical units (section 2-2.2 the cost function is used to evaluate the path between two points by determining the distance between them.).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Soper to incorporate the teachings of
Lo to provide a cost function includes evaluating a plurality of graphical unit probability values to determine the first sequence of the plurality of graphical units from the first user selected graphical unit to the initial segmented set of the plurality of graphical units. This modification will allow the system to obtain, search and evaluate paths in the direction of probable airways using the cost. As well as, allowing the system to calculate the cost of traveling between two neighboring voxels (section 2.1 and 3).

Regarding claim 10, Soper teaches the method of claim 1 further comprising receiving an indication of a user acceptance of the first sequence of the plurality of graphical units (figure 6A, paragraph 0079; the user evaluates the accuracy of the model and input some changes to adjust the model, when the user indicate that the adjusted model is accurate it will be used during surgery).

Regarding claim 11, Soper teaches A system for modeling an anatomic tree structure, the system comprising (figure 1, element 100, paragraph 0034): 
a display system (figure 1, element 110, paragraph 0034);  
and a control system communicatively coupled to the display system, wherein the control system is configured to (figure 1, element 112, paragraph 0039): 
receive anatomic image data comprising a plurality of graphical units (paragraph 0041; the control unit receives the scanned images and process them); 
generate an initial segmented set of the plurality of graphical units associated with an anatomic tree structure (paragraphs 0060-0061, the control unit produce a model created through a modeling process such as a segmentation process in which a composite of the scanned images is partitioned into segments (e.g., pixels or voxels) that correspond to some anatomical structure (e.g. airway, bronchial wall, parenchyma, etc.) on the basis of appearance such as intensity or texture. This segmentation process results in a two- or three-dimensional reconstruction that forms the model 410. To represent the model, the segmentation process may delineate sets of voxels representing the target anatomy and then apply a function, such as marching cube function, to obtain a 3D surface that encloses the voxels…. A linked tree structure is generated from the mesh model.); 
receive an indication of a first user selected graphical unit from the plurality of graphical units (paragraph 0070; the user evaluates the model by comparing the model to the scanned images of the patient anatomy to determine if the model needs adjustment, the user then input additional voxels); 
however, Soper fails to explicitly teach apply a cost function to determine a first sequence of the plurality of graphical units from the first user selected graphical unit to the initial segmented set of the plurality of graphical units.
Lo, in the same field of endeavor teaches apply a cost function to determine a first sequence of the plurality of graphical units from the first user selected graphical unit to the initial segmented set of the plurality of graphical units (section number 2 “Tracking locally optimal paths”; the cost function is used to determine and evaluate the path between a new candidate point and old candidate point).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Soper to incorporate the teachings of
Lo to provide a cost function to determine a first sequence of the plurality of graphical units from the first user selected graphical unit to the initial segmented set of the plurality of graphical units. This modification will allow the system to obtain, search and evaluate paths in the direction of probable airways using the cost. As well as, allowing the system to calculate the cost of traveling between two neighboring voxels (section 2.1 and 3).

Regarding claim 12, Soper teaches the system of claim 11 wherein the control system is further configured to: receive an indication of a second user selected graphical unit from the plurality of graphical units (paragraphs 0070 and 0075; the user evaluation process keeps repeating, therefore, the user inputs additional voxels to adjust the model until the desired model is achieved.)
However, fails to explicitly teach apply the cost function to determine a second sequence of the plurality of graphical units from the second user selected graphical unit to the initial segmented set of the plurality of graphical units.
	Lo, in the same field of endeavor teaches apply the cost function to determine a second sequence of the plurality of graphical units from the second user selected graphical unit to the initial segmented set of the plurality of graphical units (section number 2 “Tracking locally optimal paths”; the cost function is used to determine and evaluate the path between a new candidate point and old candidate point).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Soper to incorporate the teachings of
Lo to provide a cost function to determine a second sequence of the plurality of graphical units from the second user selected graphical unit to the initial segmented set of the plurality of graphical units. This modification will allow the system to obtain, search and evaluate paths in the direction of probable airways using the cost. As well as, allowing the system to calculate the cost of traveling between two neighboring voxels (section 2.1 and 3).

Regarding claim 13, Soper teaches the system of claim 12 wherein the second user selected graphical unit is selected from the first sequence of the plurality of graphical units (paragraph 0071; the newly added voxels are along a branch that connects the new voxels to the main branch).

Regarding claim 14, Soper teaches the system of claim 12 wherein the control system is further configured to: determine a path between the first and second user selected graphical units (paragraph 0071, a branch connecting the newly added voxels to the main branch).

Regarding claim 15, Soper teaches the system of claim 14 wherein the control system is further configured to: supplement the initial segmented set of the plurality of graphical units with a branch segmented set of the plurality of graphical units based on the path (paragraph 0071; “the user 608 can manually add additional voxels 632 to the model 606. This may be done to add a branch that was not found by the segmentation function. Alternatively, this may be done to widen a passageway that was constructed too narrowly by the modeling function 604. After receiving such input 610, the adjusted modeling function 612 may segment branches extending from a main branch to which voxels were added by the user 608. Based on the changes made by the user 608, the extending branches may be segmented differently than they were before the user added voxels to the main branch manually.” and generate a three-dimensional model of the anatomic tree structure from the initial segmented set and branch segmented sets of the plurality of graphical units (paragraphs 0060 and 0071; “To represent the model, the segmentation process may delineate sets of voxels representing the target anatomy and then apply a function, such as marching cube function, to obtain a 3D surface that encloses the voxels”).

Regarding claim 17, Soper teaches The system of claim 11 wherein the control system is further configured to:  4832-3977-6671 v.121ISRG11910/US (70228.692US01) Customer No. 160596 segment a supplemental set of the plurality of graphical units near the first sequence of the plurality of graphical units, the supplemental set of the plurality of graphical units associated with the anatomic tree structure (paragraphs 0070-0072; the system segments newly added voxels and seeds).

Regarding claim 18, Soper teaches the system of claim 11 however, fails to explicitly teach wherein applying the cost function includes evaluating a plurality of graphical unit probability values to determine the first sequence of the plurality of graphical units from the first user selected graphical unit to the initial segmented set of the plurality of graphical units.
Lo, in the same field of endeavor teaches applying the cost function includes evaluating a plurality of graphical unit probability values to determine the first sequence of the plurality of graphical units from the first user selected graphical unit to the initial segmented set of the plurality of graphical units. (abstract and sections 2-2.2 the cost function is used to determine and evaluate the path between a new candidate point and old candidate point).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Soper to incorporate the teachings of
Lo to provide a cost function includes evaluating a plurality of graphical unit probability values to determine the first sequence of the plurality of graphical units from the first user selected graphical unit to the initial segmented set of the plurality of graphical units. This modification will allow the system to obtain, search and evaluate paths in the direction of probable airways using the cost. As well as, allowing the system to calculate the cost of traveling between two neighboring voxels (section 2.1 and 3).

Regarding claim 19, Soper teaches the system of claim 11 however, fails to explicitly teach wherein applying the cost function includes evaluating a plurality of graphical unit distance values to determine the first sequence of the plurality of graphical units from the first user selected graphical unit to the initial segmented set of the plurality of graphical units.
Lo, in the same field of endeavor teaches applying the cost function includes evaluating a plurality of graphical unit distance values to determine the first sequence of the plurality of graphical units from the first user selected graphical unit to the initial segmented set of the plurality of graphical units (section 2-2.2 the cost function is used to evaluate the path between two points by determining the distance between them.).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Soper to incorporate the teachings of
Lo to provide a cost function includes evaluating a plurality of graphical unit probability values to determine the first sequence of the plurality of graphical units from the first user selected graphical unit to the initial segmented set of the plurality of graphical units. This modification will allow the system to obtain, search and evaluate paths in the direction of probable airways using the cost. As well as, allowing the system to calculate the cost of traveling between two neighboring voxels (section 2.1 and 3).

Regarding claim 20, Soper teaches the system of claim 11 wherein the control system is further configured to receive an indication of a user acceptance of the first sequence of the plurality of graphical units (figure 6A, paragraph 0079; the user evaluates the accuracy of the model and input some changes to adjust the model, when the user indicate that the adjusted model is accurate it will be used during surgery).
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Soper et al. (US Pub No. US 20160070878) in the view of Pechin Lo (NPL: “Airway tree extraction with locally optimal paths”, hereinafter: Lo) and Petersen (NPL: “Optimal surface segmentation using flow lines to quantify airway abnormalities in chronic obstructive pulmonary disease”).

Regarding claim 6, Soper teaches the method of claim 1 further comprising: however, fails to explicitly teach displaying the first sequence of the plurality of graphical units overlaid on an image generated from the anatomic image data.
Petersen, in the same field of endeavor, teaches displaying the first sequence of the plurality of graphical units overlaid on an image generated from the anatomic image data (Section 3.5, observer study).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Soper in the view of Lo to incorporate the teachings of Petersen to provide a first sequence of the plurality of graphical units overlaid on an image generated from the anatomic image data. This modification will allow the user to evaluate and judge the quality of the segmentation (section 3.5).

Regarding claim 16, Soper teaches the system of claim 11 wherein the control system is further configured to:  however, fails to explicitly teach display the first sequence of the plurality of graphical units overlaid on an image generated from the anatomic image data on the display system.
Petersen, in the same field of endeavor, teaches displaying the first sequence of the plurality of graphical units overlaid on an image generated from the anatomic image data (Section 3.5, observer study).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Soper in the view of Lo to incorporate the teachings of Petersen to provide a first sequence of the plurality of graphical units overlaid on an image generated from the anatomic image data. This modification will allow the user to evaluate and judge the quality of the segmentation (section 3.5).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAINAB MOHAMMED ALDARRAJI/             Patent Examiner, Art Unit 3793                                                                                                                                                                                           
/BONIFACE NGATHI N/             Primary Examiner, Art Unit 3793